                                                     Case 2:19-cv-01394-GMN-VCF Document 62 Filed 05/05/20 Page 1 of 8



                                                1    FELICIA GALATI, ESQ.
                                                     Nevada Bar No. 7341
                                                2
                                                     OLSON, CANNON, GORMLEY
                                                3    ANGULO & STOBERSKI
                                                     9950 West Cheyenne Avenue
                                                4    Las Vegas, NV 89129
                                                     fgalati@ocgas.com
                                                5
                                                     Telephone: 702-384-4012
                                                6    Facsimile: 702-383-0701
                                                     Attorneys for Defendants CLARK COUNTY,
                                                7    GLORIA MALDONADO, AUDRA GUITIERREZ/GUERRO,
                                                     YOLANDA KING and TIM BURCH
                                                8

                                                9                            UNITED STATES DISTRICT COURT
                                                                                  DISTRICT OF NEVADA
                                                10
                                                      ROBERT ANSARA, as Special Administrator of
                                                11    the estate of D.B., born December 18, 2015 and
                                                      died August 15, 2017 and GABRIELLE               CASE NO. 2:19-cv-01394-GMN-VCF
                                                12    BRANON-CHESLEY, individually, as the Natural
                                                      Mother of D.B., David Banks, individually and as
                                                13    the Natural Father of D.B.,                      STIPULATION AND ORDER TO
OLSON CANNON GORMLEY & STOBERSKI




                                                                                                       STAY DISCOVERY
                           Fax (702) 383-0701




                                                14                                       Plaintiffs,
                                                                               v.
          9950 West Cheyenne Avenue




                                                15
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                      GLORIA MALDONADO, individually; AUDRA
                 Law Offices of




                                                16
                                                      GUITERREZ/GUERRO, individually;
                                                17    RICHARD WHITLEY, Director of the Nevada
                                                      Department of Health and Human Services,
  (702) 384-4012




                                                18    individually; ROSS ARMSTRONG,
                                                      Administrator of Nevada Division of Child and
                                                19    Family Services, individually; YOLANDA
                                                      KING, Clark County Manager, individually; TIM
                                                20    BURCH, Director of Clark County Department of
                                                      Family Services, individually; DIAMOND
                                                21    FORD, individually; CRAIG DICKENS;
                                                      individually; DOE individuals I-XX, ROE
                                                22    CLARK COUNTY DEPARTMENT OF
                                                      FAMILY SERVICES EMPLOYEES I-XX,
                                                23    individually and in their official capacities;
                                                      CLARK COUNTY DEPARTMENT OF
                                                24    FAMILY SERVICES; COUNTY OF CLARK, a
                                                      political subdivision of the State of Nevada;
                                                25    TROPICANA DE, LLC, d/b/a SIEGAL SUITES
                                                      OF TROPICANA, a Foreign Limited Liability
                                                26    Corporation; AND DOE SECURITY
                                                      COMPANY and ZOE CORPORATIONS XXI-
                                                27
                                                      XXX,
                                                28
                                                                                             Defendants.



                                                                                           PAGE 1 OF 8
                                                     Case 2:19-cv-01394-GMN-VCF Document 62 Filed 05/05/20 Page 2 of 8



                                                1              COMES NOW ROBERT ANSARA, as Special Administrator of the estate of D.B., and
                                                2
                                                     GABRIELLE BRANON-CHESLEY, individually, as the Natural Mother of D.B., David Banks,
                                                3
                                                     individually and as the Natural Father of D.B., Defendants CLARK COUNTY, GLORIA
                                                4
                                                     MALDONADO, AUDRA GUITIERREZ/GUERRO, YOLANDA KING and TIM BURCH
                                                5

                                                6    (herein after “County Defendants”), RICHARD WHITLEY, Director of Nevada Department of

                                                7    Health and Human Services, individually and TROPICANA DE, LLC, d/b/a SIEGAL SUITES
                                                8
                                                     OF TROPICANA (“Tropicana”), a Foreign Limited Liability Corporation; by and through their
                                                9
                                                     respective counsel of record, do hereby stipulate to stay some discovery and related other
                                                10
                                                     deadlines – except written discovery, subpoenas and written requests of that nature – pending
                                                11

                                                12   the determination of all Defendants’ Motions to Dismiss (ECF Nos. 16, 41 and 45) and the

                                                13   related papers.
OLSON CANNON GORMLEY & STOBERSKI



                           Fax (702) 383-0701




                                                14
                                                               Pursuant to Local Rule 6-1(b), the Parties hereby aver that this is the first such stay
          9950 West Cheyenne Avenue
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15
                 Law Offices of




                                                     requested in this matter:
                                                16
                                                           •   Plaintiffs filed their First Amended Complaint (FAC) (ECF No. 5) August 15, 2019.
                                                17
  (702) 384-4012




                                                18         •   Defendant Tropicana De, LLC filed a Motion to Dismiss the FAC (ECF No. 16) on
                                                19   September 19, 2019.
                                                20
                                                           •   Plaintiffs filed an Opposition (ECF No. 21) thereto on September 30, 2019.
                                                21
                                                           •   Defendant Tropicana De, LLC filed a Reply (ECF No. 28) thereto on October 7, 2019.
                                                22

                                                23         •   Plaintiffs filed a Motion for leave to file a Second Amended Complaint (ECF No. 31)

                                                24   on October 8, 2019.
                                                25
                                                           •   A Joint Discovery Plan and Scheduling Order (ECF No. 39) was filed on October 23,
                                                26
                                                     2019.
                                                27
                                                     ///
                                                28




                                                                                              PAGE 2 OF 8
                                                     Case 2:19-cv-01394-GMN-VCF Document 62 Filed 05/05/20 Page 3 of 8



                                                1          • Defendant Richard Whitley filed a Motion to Dismiss (ECF No. 41) on October 24,
                                                2
                                                     2019.
                                                3
                                                           •   Plaintiffs served its FRCP 26 Initial Disclosures on October 28, 2019.
                                                4

                                                5          •   Defendant Tropicana De, LLC served its FRCP 26 Initial Disclosures on October 29,

                                                6    2019.
                                                7
                                                           •   County Defendants served their FRCP 26 Initial Disclosures on October 30, 2019.
                                                8
                                                           •   County Defendants filed a Joinder to Defendant Richard Whitley’s Motion
                                                9
                                                     to Dismiss (ECF No. 42) and their Motion to Dismiss (ECF No. 45) ) on October 31, 2019;
                                                10

                                                11         •   Plaintiffs filed an Opposition (ECF No. 48) to Richard Whitley’s Motion to Dismiss on

                                                12   November 8, 2019.
                                                13
OLSON CANNON GORMLEY & STOBERSKI




                                                           •   An Order dismissing Defendants Diamond Ford and Craig Dickens Without Prejudice
                           Fax (702) 383-0701




                                                14
          9950 West Cheyenne Avenue




                                                     (ECF No. 51) was filed on November 13, 2019.
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15
                 Law Offices of




                                                16
                                                           •   Defendant Richard Whitley filed a Reply to the Plaintiffs Opposition on November 13,

                                                17   2019.
  (702) 384-4012




                                                18
                                                           •   County Defendants filed a Joinder to Richard Whitley’s Reply to Response to Motion
                                                19
                                                     to Dismiss (ECF No. 52) on November 14, 2019.
                                                20
                                                           •   Plaintiffs filed an Opposition (ECF No. 53) to County Defendants’ Motion to Dismiss
                                                21

                                                22   on November 14, 2019.

                                                23         •   County Defendants filed a Reply to Plaintiffs’ Opposition to Dismiss Plaintiffs’ First
                                                24
                                                     Amended Complaint (ECF No. 56) on November 26, 2019.
                                                25
                                                           •   Defendant Richard Whitley sent Interrogatories to Plaintiff Robert Ansara dated
                                                26
                                                     December 6, 2019 and received a response on January 14, 2020.
                                                27

                                                28   ///



                                                                                               PAGE 3 OF 8
                                                     Case 2:19-cv-01394-GMN-VCF Document 62 Filed 05/05/20 Page 4 of 8



                                                1          •   County Defendants served their FRCP (26) First Supplemental Disclosures with exhibits
                                                2
                                                     thereto on February 25, 2020.
                                                3
                                                           •   Defendant Richard Whitley sent Requests for Admission and Interrogatories to Plaintiff
                                                4

                                                5
                                                     David Banks dated February 28, 2020 and received a response on March 26, 2020.

                                                6          •   Defendant Richard Whitley has propounded written discovery on Plaintiffs and they
                                                7    responded thereto on March 26, 2020.
                                                8
                                                               A Stipulation and Order to Extend Discovery (First Request) (ECF No. 60) was
                                                9
                                                     filed on April 14, 2020. The current initial expert deadline is October 15, 2020 and the
                                                10

                                                11   close of discovery is January 14, 2021.

                                                12         •   Plaintiffs have Propounded Written Discovery on Tropicana and it responded thereto
                                                13
OLSON CANNON GORMLEY & STOBERSKI




                                                     April 27, 2020.
                           Fax (702) 383-0701




                                                14
                                                           •   Plaintiffs propounded written discovery on the County Defendants and they responded
          9950 West Cheyenne Avenue
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15
                 Law Offices of




                                                     thereto on April 29, 2020.
                                                16

                                                17         •   County Defendants served their FRCP (26) Second Supplemental Disclosures consisting
  (702) 384-4012




                                                18   of over 1,722 documents on April 29, 2020.
                                                19
                                                           •   County Defendants propounded written discovery on Plaintiffs and their response thereto
                                                20
                                                     is due on May 21,2020.
                                                21

                                                22
                                                           •   Plaintiffs propounded written discovery on Defendant Richard Whitley on April

                                                23   10, 2020 and his response thereto is due on May 10, 2020 (Saturday).
                                                24
                                                           •   On April 24, 2020, Plaintiffs issued seven notices of depositions to various Clark County
                                                25
                                                               employees (four of whom are not parties) to be taken beginning on June 22, 2020.
                                                26
                                                     ///
                                                27

                                                28   ///



                                                                                               PAGE 4 OF 8
                                                     Case 2:19-cv-01394-GMN-VCF Document 62 Filed 05/05/20 Page 5 of 8



                                                1    DISCOVERY TO BE COMPLETED AND REASONS FOR STAY OF DISCOVERY:
                                                2
                                                            Discovery to be completed includes:
                                                3
                                                        •   Depositions of Defendants;
                                                4

                                                5
                                                        •   Depositions of Fact Witnesses;

                                                6       •   Depositions of Plaintiffs;
                                                7
                                                        •   Depositions of Treaters;
                                                8
                                                        •   Disclosure of Experts;
                                                9
                                                        •   Depositions of Experts;
                                                10

                                                11      •   Plaintiffs Responses to County Defendants’ written discovery;

                                                12      •   Defendant Richard Whitley’s Responses to Plaintiffs’ written discovery;
                                                13
OLSON CANNON GORMLEY & STOBERSKI




                                                        •   Additional written discovery and depositions as the Parties deem necessary.
                           Fax (702) 383-0701




                                                14
          9950 West Cheyenne Avenue




                                                            While, generally, discovery is not stayed due to a pending dispositive motion, and the
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15
                 Law Offices of




                                                16   parties have been engaging in written discovery and issuing Rule 26 disclosures, the parties

                                                17   believe that the case facts and three pending Defendants’ Motions that seek a wholesale
  (702) 384-4012




                                                18   dismissal of the FAC and, more importantly, Plaintiffs’ Motion to file a Second Amended
                                                19
                                                     Complaint, along with the current COVID-19 world pandemic issues, make it appropriate to
                                                20
                                                     enter a limited stay of certain discovery consistent with Rule 1 – which provides that the
                                                21

                                                22   Federal Rules “should be construed, administered, and employed by the court and the

                                                23   parties to secure the just, speedy, and inexpensive determination of every action and
                                                24   proceeding.” Plaintiffs noticed seven depositions of County Defendants’ employees. This
                                                25
                                                     case involves the death of a child, and it is important that any and all depositions be taken in
                                                26
                                                     person. However, that poses health risks to all. On March 31, 2020, Governor Sisolak issued
                                                27

                                                28   Nevada’s Stay At Home Order, including regarding minimizing contact with others, which was



                                                                                             PAGE 5 OF 8
                                                     Case 2:19-cv-01394-GMN-VCF Document 62 Filed 05/05/20 Page 6 of 8



                                                1    recently extended. This Court has issued its own orders relating thereto. See, e.g., General
                                                2
                                                     Orders 2020-04 and 2020-05. Some Clark County employees are working remotely. Given all
                                                3
                                                     of the above, it is not possible to conduct in-person depositions given the related health risks
                                                4
                                                     and employment issues. As such, it is not appropriate to proceed with the seven depositions,
                                                5

                                                6    including because it would cause an undue and unnecessary burden, health risk and expense

                                                7    upon the parties and third persons that have to undergo the depositions that they might not
                                                8
                                                     otherwise have to undergo, and/or that might be limited in scope and subject depending on the
                                                9
                                                     Court’s determination of the Motions, including Plaintiffs’ motion for leave to amend a Second
                                                10
                                                     Amended Complaint. The four sets of parties and third persons should not be unduly burdened,
                                                11

                                                12   take health risks and/or unnecessarily bear the related expenses.

                                                13          The parties aver, pursuant to Local Rule 6-1, that good cause exists for the requested
OLSON CANNON GORMLEY & STOBERSKI



                           Fax (702) 383-0701




                                                14
                                                     stay. The parties agree that, pending this Court’s approval, stay of discovery proceedings are
          9950 West Cheyenne Avenue
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15
                 Law Offices of




                                                     appropriate, given the issues raised by the pending Motions to Dismiss and Plaintiffs’ Motion to
                                                16
                                                     file a Second Amended Complaint. The FAC could be dismissed in its entirety or in part, and/or
                                                17
  (702) 384-4012




                                                18   with or without leave to amend. As such, the exact scope of the claims, if any remain, against

                                                19   which Defendants, and/or what discovery should be allowed regarding them is unknown.
                                                20
                                                     Requiring the parties to engage in deposition discovery given all of the above when the scope of
                                                21
                                                     the claims and parties is unknown, and might or will be dismissed in toto or in part would
                                                22
                                                     unnecessarily burden the parties and third persons and cause the parties to incur unnecessary
                                                23

                                                24   attorneys’ fees and costs. In addition, the parties should only be allowed to take one deposition

                                                25   of the each party and/or third person. If that discovery has to be done now and a party (Plaintiff
                                                26
                                                     or Defendant(s)) is dismissed, the scope of the claims changes and/or there is a Second
                                                27
                                                     Amended Complaint – that might require a second deposition which would be unduly
                                                28




                                                                                             PAGE 6 OF 8
                                                     Case 2:19-cv-01394-GMN-VCF Document 62 Filed 05/05/20 Page 7 of 8



                                                1    burdensome to that party and/or third person. Accordingly, the Parties have agreed upon staying
                                                2
                                                     discovery in this litigation except for written discovery, subpoenas and requests of that nature.
                                                3
                                                     In other words, the parties have agreed to stay depositions, expert disclosures, and all deadlines
                                                4
                                                     coming thereafter until the Motions are decided – but written discovery, and the like may
                                                5

                                                6    proceed. Upon a determination of the Motions and once the exact pleading is known (FAC or

                                                7    Second Amended Complaint) the Parties will submit a revised proposed stipulated amended
                                                8
                                                     Discovery Schedule.
                                                9
                                                             In addition, the parties shall only be allowed to depose the named defendants and third-
                                                10
                                                     parties once in their individual capacities. However, should any named defendant or third-party
                                                11

                                                12   previously deposed be designated as a deponent for the purposes of an FRCP 30(b)(6)

                                                13   deposition, said individual may be deposed again in their FRCP 30(b)(6) capacity, only, if that
OLSON CANNON GORMLEY & STOBERSKI



                           Fax (702) 383-0701




                                                14
                                                     issue arises.
          9950 West Cheyenne Avenue
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15
                 Law Offices of




                                                             If this stay is granted, all anticipated additional discovery will proceed after the Motions
                                                16
                                                     and pleading issues are decided. The Parties aver that this request for stay of discovery is made
                                                17
  (702) 384-4012




                                                18   by the Parties in good faith and not for purpose of delay.

                                                19   DATED this 5th day of May, 2020.              DATED this 5th day of May, 2020.
                                                20

                                                21    /s/ Samantha A. Martin, Esq.                /s/ Felicia Galati, Esq.
                                                      Samantha A. Martin, Esq.                    Felicia Galati, Esq.
                                                22    Nevada Bar No. 12998                        Nevada Bar No. 7341
                                                      RICHARD HARRIS LAW FIRM                     OLSON CANNON GORMLEY & STOBERSKI
                                                23
                                                      801 South Fourth Street                     9950 W. Cheyenne Ave.
                                                24    Las Vegas, Nevada 89101                     Las Vegas, Nevada 89129
                                                      Attorneys for Plaintiff                     Attorneys for Defendants CLARK COUNTY,
                                                25                                                GLORIA MALDONADO, AUDRA
                                                                                                  GUITIERREZ/GUERRO,
                                                26
                                                                                                  YOLANDA KING and TIM BURCH
                                                27

                                                28




                                                                                              PAGE 7 OF 8
                                                     Case 2:19-cv-01394-GMN-VCF Document 62 Filed 05/05/20 Page 8 of 8



                                                1     DATED this 5th day of May, 2020.             DATED this 5th day of May, 2020.
                                                2

                                                3     /s/ Brandon Trout, Esq.                      /s/ Linda Anderson, Esq.
                                                      Brandon Trout, Esq.                          Linda Anderson, Esq.
                                                4     Nevada Bar No. 13411                         Nevada Bar No. 4090
                                                      THE SIEGEL GROUP NEVADA, INC.                Deputy Attorney General
                                                5
                                                      3790 Paradise Road, Suite 250                Office of the Nevada Attorney General
                                                6     Las Vegas, Nevada 89169                      555 E. Washington Ave., Suite 3900
                                                      Attorneys for Defendant TROPICANA            Las Vegas, Nevada 89101
                                                7     DE, LLC                                      Attorneys for Defendant RICHARD WHITLEY
                                                8

                                                9          IT IS SO ORDERED.

                                                10         Dated this 5th day of May, 2020.
                                                11

                                                12                                                 _____________________________
                                                                                                   Cam Ferenbach
                                                13                                                 United States Magistrate Judge
OLSON CANNON GORMLEY & STOBERSKI



                           Fax (702) 383-0701




                                                14
          9950 West Cheyenne Avenue
           A Professional Corporation

            Las Vegas, Nevada 89129




                                                15
                 Law Offices of




                                                16            IT IS HEREBY ORDERED that a status hearing is scheduled for 11:00 AM, November 16, 2020, in
                                                              Courtroom 3D.
                                                17
  (702) 384-4012




                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28




                                                                                              PAGE 8 OF 8
